SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-Appellant Parvaneh Farjam appeals from a judgment entered in the United States District Court for the Southern District of New York (Lynch, J.) in favor of defendants, following a jury trial. In her complaint, Farjam raises a sexual harassment claim pursuant to Title VII of the Civil Rights Act of 1964. On appeal, Farjam primarily argues that the jury verdict was against the weight of the evidence.
We affirm because at no time during the trial, either before or after the close of the evidence, did Parjam move for judgment as a matter of law on her sexual harassment claim. Nor did she move for a new trial. It is well-established that insufficiency of evidence is an argument that may not be raised for the first time on appeal. See Scientific Holding Co. v. Plessey Inc., 510 F.2d 15, 27-28 (2d Cir.1974); see also Clarkson Co. v. Shaheen, 660 F.2d 506, 513 n. 6 (2d Cir.1981) (“As the[ ] defendants never moved for a direct[ed] verdict, for judgment n.o.v., or for a new trial, these assertions of insufficient evidence [for the jury’s verdict] need not be reviewed by us.”). In rare cases, this court has “the power to consider [for the first time an] appellantfs] contention [of evidentiary insufficiency] were it necessary to prevent a manifest injustice.” Reichman v. Bonsignore, Brignati & Mazzotta P.C., 818 F.2d 278, 281 (2d Cir.1987); see also Rodick v. City of Schenectady, 1 F.3d 1341, 1347 (2d Cir.1993); Clarkson, 660 F.2d at 513 n. 6. That exception, however, is arguably limited to situations in which a party failed to move for a directed verdict but then—unlike Farjam in this case—did make a motion for judgment n.o.v. after the jury returned an adverse verdict. See Oliveras v. American Export Isbrandtsen Lines, Inc., 431 F.2d 814, 816-17 (2d Cir.1970); Sojak v. Hudson Waterways Corp., 590 F.2d 53, 54-55 (2d Cir.1978); Scientific Holding, 510 F.2d at 28. In any event, we undertake this exceptional review only where “the undisputed evidence results in a [jury] verdict that is totally without legal support.” Oliveras, 431 F.2d at 817; see also Sojak, 590 F.2d at 54-55. The jury verdict in this case, however, cannot be said to be “totally without legal support.”
*18We have reviewed Farjam’s other arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.